132 Nev., Advance Opinion 51
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LECORY L. GRACE,                                         No, 68929
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT                                  FILED
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                       JUL 2 1 2016
                 CLARK; AND THE HONORABLE                                      TRACIE K. LINDEMAN

                 DOUGLAS W. HERNDON, DISTRICT                             BY

                 JUDGE,
                 Respondents,
                    and
                 THE STATE OF NEVADA,
                 Real Party in Interest.



                              Original petition for writ of mandamus challenging a district
                 court order reversing a justice court's order of suppression.
                             Petition granted.


                 Philip J. Kohn, Public Defender, and Robert E. O'Brien and Howard
                 Brooks, Deputy Public Defenders, Clark County,
                 for Petitioner.

                 Adam Paul Laxalt, Attorney General, Carson City; Steven B. Wolfson,
                 District Attorney, Marc P. DiGiacomo and Steven S. Owens, Chief Deputy
                 District Attorneys, and Ofelia L. Monje, Deputy District Attorney, Clark
                 County,
                 for Real Party in Interest.




SUPREME COURT
      OF
    NEVADA

(0) 194Th MeA.
                                                                                     Ito - 22codc.p
                             4tif.FA:rIa          r1:4        a 9r
                    BEFORE THE COURT EN BANC.

                                                      OPINION

                    By the Court, PARRAGUIRRE, C.J.:
                                In Nevada, justice courts "are courts of limited jurisdiction
                    and have only the authority granted by statute."           Parsons u. State
                    (Parsons III), 116 Nev. 928, 933, 10 P.3d 836, 839 (2000); accord Nev.
                    Const. art. 6, § 8(1) ("The Legislature shall determine the limits of [a
                    justice court's] civil and criminal jurisdiction. . . ."). However, justice
                    courts also have "limited inherent authority to act in a particular manner
                    to carry out [their] authority granted by statute."    State v. Sargent, 122
                    Nev. 210, 214, 128 P.3d 1052, 1054-55 (2006).
                                In the criminal realm, justice courts are statutorily
                    empowered to conduct preliminary hearings for gross misdemeanor and
                    felony charges. NRS 171.196; NRS 171.206; accord Parsons III, 116 Nev.
                    at 933, 10 P.3d at 839. During a preliminary hearing, justice courts must
                    examine the evidence presented, and if "there is probable cause to believe
                    that an offense has been committed and that the defendant has committed
                    it, the Uustice court] shall forthwith hold the defendant to answer in the
                    district court; otherwise the [justice court] shall discharge the defendant."
                    NRS 171.206.
                                The present matter requires this court to determine whether
                    Nevada's justice courts are authorized to rule on motions to suppress'


                          "Motion to suppress' is a term of art which is defined as a request
                    for the exclusion of evidence premised upon an allegation that the
                    evidence was illegally obtained." State v. Shade, 110 Nev. 57, 63, 867 P.2d
                    393, 396 (1994).


SUPREME COURT
       OF
    NEVADA


(0) 1947A cigaYir
                                                          2
                during preliminary hearings. We now conclude that justice courts have
                express and limited inherent authority to suppress illegally obtained
                evidence during preliminary hearings.
                                                  FACTS
                             In March 2014, the State filed a criminal complaint against
                petitioner LeCory Grace in the Las Vegas Justice Court. The complaint
                charged Grace with one count of possession of a controlled substance.
                Soon after, the justice court held a preliminary hearing. There, the State
                called one witness, Las Vegas Metropolitan Police Department Officer
                Allyn Goodrich. Goodrich testified that he supervised the transfer of
                several people, including Grace, from Planet Hollywood's security office to
                a prisoner transport van. Goodrich was told Grace was arrested for a
                probation violation. However, Goodrich did not witness the arrest, he
                never received or reviewed any documents regarding Grace or his arrest,
                and he never learned the precise probation violation that led to Grace's
                detention.
                             Goodrich watched as another officer performed what was
                purportedly a search incident to Grace's arrest. During that search,
                Goodrich observed a baggie containing a white substance around Grace's
                shoe, sock, or foot. That substance was later revealed to be cocaine. At his
                preliminary hearing, Grace orally moved to suppress the baggie of cocaine
                because the State failed to introduce evidence of Grace's lawful arrest, and
                without a lawful arrest, officers were not entitled to perform a search
                incident to arrest. The State opposed the motion, arguing the justice court
                lacked the authority to hear and rule on suppression issues.




SUPREME COURT
     OF
   NEVADA
                                                     3
(0) 1947A e
                                  The justice court determined that it had authority to rule on
                      suppression issues because the Legislature had previously rebuffed efforts
                      to strip Nevada's justice courts of the authority to hear such matters.
                      Further, the justice court held that the State failed to meet its burden of
                      showing a predicate lawful arrest before availing itself of the warrant
                      exception for searches incident to arrest. Therefore, the justice court
                      concluded that the search was unlawful, suppressed the evidence derived
                      from that search, and dismissed the case against Grace for lack of
                      probable cause.
                                  Pursuant to NRS 189.120, the State appealed the justice
                      court's order of suppression and dismissal to the Eighth Judicial District
                      Court, again arguing the justice court lacked authority to rule on
                      suppression issues. The district court found in the State's favor,
                      concluding that Nevada's justice courts are limited jurisdiction courts
                      without the power to adjudicate suppression issues in the preliminary
                      hearing context.
                                  The district court remanded Grace's case back to the justice
                      court. Soon after, Grace filed the instant petition, which seeks a writ
                      directing the district court to vacate its "order ruling that Justice Courts
                      in Nevada do not have authority to consider a motion to suppress where
                      the State attempts to enter evidence at [a] preliminary hearing that was
                      unlawfully obtained by a state actor in violation of the United States and
                      Nevada Constitutions."
                                                    DISCUSSION
                                  A writ of mandamus is available "to compel the performance of
                      an act which the law requires ... or to control an arbitrary or capricious
                      exercise of discretion." Schuster v. Eighth Judicial Dist. Court, 123 Nev.

SUPREME COURT
        OF
     NEVADA

                                                           4
(0) I947A    (4e9(9
                187, 190, 160 P.3d 873, 875 (2007); see also NRS 34.160. "Mt is within the
                discretion of this court to determine if a petition will be considered."
                Schuster, 123 Nev. at 190, 160 P.3d at 875. This court may also address
                writ petitions when "an important issue of law requires clarification and
                public policy is served by this court's exercise of its original jurisdiction."
                Id.
                            We will exercise our discretion to entertain Grace's petition.
                First, Grace's petition raises an important and novel legal issue.
                Additionally, preliminary hearings are commonly utilized in Nevada, and
                a clarification on the issue raised here would have a broad and significant
                impact; thus, the petition raises significant public policy concerns.
                Moreover, our resolution of this matter will promote judicial economy by
                ensuring the state's justice courts have a uniform view regarding their
                power to suppress illegally obtained evidence during preliminary hearings
                            Accordingly, our discretionary intervention is warranted here,
                and we must decide whether justice courts have the authority to suppress
                illegally obtained evidence during a preliminary hearing.
                Justice courts have express authority to suppress illegally obtained
                evidence during preliminary hearings
                            Grace argues NRS 47.020 and NRS 48.025 expressly require
                justice courts to suppress illegally obtained evidence. The district court
                disagreed, holding that justice courts do not have the requisite statutory
                authorization to determine the constitutionality of evidence presented
                during a probable cause hearing. Upon review, we conclude Grace's
                argument has merit.
                            This court reviews questions of statutory construction de novo.
                Sargent, 122 Nev. at 213-16, 128 P.3d at 1054-56. Statutory language


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       5
                 must be given its plain meaning if it is clear and unambiguous. State v.
                 Lucero, 127 Nev. 92, 95, 249 P.3d 1226, 1228 (2011). A statute is
                 ambiguous if its language is susceptible to two or more reasonable
                 interpretations. Id.
                             First, the rules of evidence apply at preliminary hearings.
                 NRS 47.020(1) states that NRS Title 4, which promulgates Nevada's rules
                 for witnesses and evidence, "governs proceedings in the courts of this State
                 and before magistrates" unless otherwise provided by rule or statute.
                 Although NRS 47.020(3) expressly excludes certain proceedings from Title
                 4's evidentiary rules, it does not exclude preliminary hearings. 2 Cf. Sonia
                 F. v. Eighth Judicial Dist. Court, 125 Nev. 495, 499, 215 P.3d 705, 708
                 (2009) (stating that "where the Legislature has. . . explicitly applied a
                 rule to one type of proceeding, this court will presume it deliberately
                 excluded the rule's application to other types of proceedings"). The parties
                 have not identified, and this court has not discovered, any statute
                 exempting preliminary hearings from Title 4's evidentiary rules. We
                 perceive no ambiguity here; therefore, NRS Title 4 applies to preliminary
                 hearings.
                             Second, NRS 48.025, which is part of NRS Title 4, bars the
                 admission of evidence that would be barred by the United States or
                 Nevada Constitutions. Specifically, it provides that 101 relevant



                      2Specifically, NRS 47.020(3) excludes the following proceedings from
                 Nevada's evidentiary rules: (1) proceedings related to issuing arrest
                 warrants, search warrants, and criminal summonses; (2) bail proceedings;
                 (3) sentencing and probation determinations; and (4) extradition
                 proceedings.



SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A    e
                  evidence is admissible, except . . . [a] s limited by the Constitution of the
                  United States or of the State of Nevada." MRS 48.025(1)(b). Article 1,
                  Section 18 of the Nevada Constitution and the Fourth Amendment to the
                  United States Constitution 3 prohibit unreasonable searches and seizures
                  such that warrantless searches are per se unreasonable unless an
                  established exception, like a search incident to arrest, applies.    State v.
                  Lloyd, 129 Nev., Adv. Op. 79, 312 P.3d 467, 469 (2013); Cortes v. State, 127
                  Nev. 505, 514-15, 260 P.3d 184, 190-92 (2011). Evidence derived from an
                  unreasonable search typically must be suppressed.       Somee v. State, 124
                  Nev. 434, 444, 187 P.3d 152, 159 (2008). Therefore, when read together,
                  the United States and Nevada Constitutions, NRS 48.025, and MRS
                  47.020 authorize justice courts to suppress illegally obtained evidence
                  during preliminary hearings.     See 4 Wayne R. LaFave et al., Criminal
                  Procedure § 14.4(b) (4th ed. 2015) (explaining that Nevada's evidence rules
                  likely require the suppression of illegally obtained evidence during
                  preliminary hearings).
                  Justice courts also have limited inherent authority to suppress illegally
                  obtained evidence during preliminary hearings
                                This court has held that "[a] justice court has the direct
                  authority granted to it by statute and also has limited inherent authority
                  to act in a particular manner to carry out its authority granted by
                  statute."     Sargent, 122 Nev. at 214, 128 P.3d at 1054-55 (citations
                  omitted). In Sargent, this court held that justice courts do not have



                        3 The Fourth Amendment's bar on unreasonable searches and
                  seizures applies to the states through the Fourteenth Amendment. Mapp
                  v. Ohio, 367 U.S. 643, 654-55 (1961).



SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    en
                express or limited inherent authority to order a defendant to appear
                personally for a preliminary hearing. Id. at 217, 128 P.3d at 1056-57. In
                examining the extent of the justice court's limited inherent authority, we
                focused on whether a particular power was necessary for the justice court
                to "carry out its judicial functions."      Id. at 216, 128 P.3d at 1056.
                Ultimately, we concluded that justice courts could perform their judicial
                function without the power to order defendants to appear for preliminary
                hearings because in-court identifications are but one of several ways the
                State can establish probable cause that the defendant was the person who
                committed the crime alleged. Id. at 215-16, 128 P.3d at 1055-56.
                            Sargent's rationale, if not its result, is compelling here.
                Justice courts must determine whether it appears "from the
                evidence . . . that there is probable cause to believe that an offense has
                been committed and that the defendant has committed it." NRS 171.206.
                We believe that vetting the State's probable cause evidence is an
                important part of the justice courts' judicial function.        See Goldsmith v.
                Sheriff of Lyon Cty., 85 Nev. 295, 303, 454 P.2d 86, 91 (1969) (holding that
                the evidence presented at a preliminary hearing "must consist of legal,
                competent evidence" (internal quotation marks omitted)); see also LaFave
                et al., supra, § 14.1(a) (discussing the role preliminary hearings play in
                "screening" the state's decision to bring charges). Therefore, justice courts'
                authority to make probable cause determinations includes a limited
                inherent authority to suppress illegally obtained evidence.
                The Legislature's actions over several sessions support our conclusion
                            NRS 189.120; A.B. 65, 74th Leg. (Nev. 2007); and A.B. 193,
                78th Leg. (Nev. 2015) support our conclusion that justice courts have
                express and limited inherent authority to suppress illegally obtained

SUPREME COURT
     OF
   NEVADA

                                                      8
    7A




                                                                            ,
                 evidence during preliminary hearings First, in 1969, the Legislature
                 enacted NRS 189.120, which expressly envisions the appeal of suppression
                 orders made during a preliminary hearing Specifically, it provides that
                 "[t]he State may appeal to the district court from an order of a justice
                 court granting the motion of a defendant to suppress evidence," NRS
                 189.120(1), and "[s]uch an appeal shall be taken .. . [w]ithin 2 days after
                 the rendition of such an order during a. . . preliminary examination," NRS
                 189.120(2)(a).
                             The State correctly points out that NRS 189.120 is a
                 procedural rule explaining how and when appeals must be taken, and it
                 does not actually authorize justice courts to suppress illegally obtained
                 evidence. Nevertheless, NRS 189.120 plainly allows the State to appeal a
                 justice court's suppression order, made during a preliminary hearing, to
                 the district court. Thus, NRS 189.120 demonstrates the Legislature's
                 foundational presumption that justice courts are empowered to suppress
                 illegally obtained evidence during preliminary hearings. NRS 189.120's
                 legislative history further shows that the LegislatureS believed justice
                 courts were empowered to suppress illegally obtained evidence. In
                 discussing NRS 189.120's purpose, Assemblyman Torvinen stated:
                             At the preliminary hearing [district attorneys]
                             produce evidence and the court [suppresses] it
                             because it was taken without a warrant or
                             something. The case is dismissed and they turn
                             the guy loose and that is the end of it. With this,
                             the State can appeal the case.
                 Hearing on A.B. 641 Before the Assembly Judiciary Comm., 55th Leg.
                 (Nev., March 19, 1969). Therefore, NRS 189.120 and its history
                 demonstrate that the Legislature believed justice courts had the power to


SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A    e
                       suppress illegally obtained evidence presented during a preliminary
                       hearing.
                                    Second, the Legislature rejected bills in 2007 (A.B. 65) and
                       2015 (A.B. 193) that would have barred justice courts from considering the
                       constitutionality of evidence presented during a preliminary hearing.
                       Again, the State correctly argues these failed bills do not confer
                       jurisdiction upon Nevada's justice courts. However, the failed bills show
                       that the Legislature believed justice courts already •had the power to
                       suppress illegally obtained evidence and declined to divest them of that
                       power.
                                    A.B. 65 would have amended (1) NRS 174.125 to clearly state
                       that only district• courts can hear motions to suppress in gross
                       misdemeanor and felony matters, and (2) NRS 189.120 to remove any
                       reference to appealing suppression orders made during preliminary
                       hearings. A.B. 65, §§ 1, 2, 74th Leg. (Nev. 2007). Legislators heard
                       testimony indicating that the current practice in Nevada's justice courts
                       was for suppression issues to be heard during preliminary hearings.
                       Hearing on A.B. 65 Before the Assembly Judiciary Comm., 74th Leg.
                       (Nev., Feb. 21, 2007). Ultimately, A.B. 65 failed when the Legislature
                       declined to act on it.
                                    Similarly, in 2015, the Legislature considered A.B. 193, which
                       sought to amend NRS 174.125 and NRS 189.120 in essentially the same
                       ways as A.B. 65 (2007). Compare A.B. 65, §§ 1, 2, 74th Leg. (Nev. 2007),
                       with A.B. 193, §§ 11, 12, 78th Leg. (Nev. 2015) (as introduced).
                       Legislators' comments largely show they believed evidentiary standards
                       for preliminary examinations should not be relaxed. See Hearing on A.B.
                       193 Before the Assembly Judiciary Comm., 78th Leg. (Nev., March 13,

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ciaTilp
                                                            10
                 2015). The Legislature later removed the proposed amendments in A.B.
                 193's first reprint. Compare A.B. 193, §§ 11, 12, 78th Leg. (Nev. 2015) (as
                 introduced), with A.B. 193, §§ 11, 12, 78th Leg. (Nev. 2015) (first reprint).
                 Thus, A.B. 65 (2007) and A.B. 193 (2015) show that the Legislature has
                 not been inclined to adopt legislation that would require justice courts to
                 rely on evidence they know to be illegally obtained during preliminary
                 hearings.
                             In sum, we conclude justice courts have the power to suppress
                 illegally obtained evidence because (1) NRS 47.020 and NRS 48.025
                 expressly authorize justice courts to do so; (2) NRS 171.206 and Sargent
                 show that justice courts have limited inherent authority to do so; and
                 (3) NRS 189.120, A.B. 65 (2007), and A.B. 193 (2015) show that the
                 Legislature envisions justice courts as having that power.
                             Accordingly, we• grant Grace's petition. 4 We direct the clerk of
                 this court to issue a writ of mandamus directing the district court to




                       4 The State also argues that justice courts can only hear a
                 defendant's motion to suppress after the filing of a written motion.
                 Because the briefing on that point was insufficiently developed, we decline
                 to address it at this time. See Maresca v. State, 103 Nev. 669, 673, 748
                 P.2d 3, 6 (1987).

                      Additionally, we note that Grace's petition does not require us to
                 examine the merits of the justice court's suppression ruling, and we
                 express no opinion on that matter.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                        11
                  vacate its July 31, 2015, order concluding that the justice court lacked
                  jurisdiction to adjudicate suppression issues during a preliminary hearing.


                                                       I Wt                      TC.J.
                                                      Parraguirre

                  We concur:


                               ces-ttt           J.
                  Hardesty


                            ttd
                  Douglas
                               1
                               7%                J.




                  Gibbons



                  Pickering




SUPREME COURT
      OF
    NEVADA
                                                       12
(0) 1947A ciet.